Citation Nr: 0800962	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  03-02 972A	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for Type II Diabetes Mellitus.  

2.  Entitlement to an effective date earlier than May 8, 
2001, for the grant of service connection for Type II 
Diabetes Mellitus.

3.  Entitlement to a combined 100 percent schedular 
evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served in the military from December 1965 to 
December 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which granted service connection for Type II 
Diabetes Mellitus and assigned an effective date of June 26, 
2001.  A subsequent, December 2002 rating decision assigned 
an earlier effective date of May 8, 2001.  The veteran also 
appealed an even more recent September 2006 rating decision 
for not assigning a combined 100 percent schedular evaluation 
for his service-connected disabilities.  


FINDING OF FACT

On December 5, 2007, prior to promulgating a decision in this 
case, the veteran notified the Board that he was withdrawing 
his appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of the veteran's 
Substantive Appeals.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202.  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. § 20.204.

Here, the veteran has withdrawn this appeal as to all issues 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


